Concurring Opinion by
Mr. Justice Roberts :
Although I agree with the majority that the board’s failure to take a timely appeal from the lower court’s issuance of mandamus precludes our reviewing the propriety of that mandamus now, nevertheless I cannot subscribe to any reading of §§13 and 14 of the second class county assessment law* that would place an affirmative duty upon the assessor to reassess property even though the taxpayer has failed to seek such reássessment within the time set out in §13.
There is dictum in the majority opinion that had the board timely filed an appeal from the mandamus, the taxpayer would still have prevailed on the following theory: Even though the taxpayer did not request a reassessment before the first Monday in' September *596(he waited until November 13), he is still entitled to have his property reassessed because §13 of the act dictates that the board “shall . . . revise assessments and valuations between the triennial assessments by increasing or decreasing the same where the value of the property or subjects of taxation assessed or valued has changed . . . .” When the majority recites that “neither party did what was required,” it assumes that football’s rule of “offsetting penalties” applies to statutory construction. This is simply not so.
Although it is true that the assessor perhaps should have reassessed the taxpayer’s property, the statute sets out its own remedy to correct the board’s error. This remedy, an application by the taxpayer for reassessment, must be exercised in compliance with the statutory timetable. Surely, the taxpayer’s failure to avail himself of this remedy because of his own tardiness cannot be circumvented by pleading the very misconduct of the assessor which causes the remedy to be available in the first place. This is circular reasoning of the worst sort.
The relief provided by §14 is the taxpayer’s sole relief. Having failed to pursue it, he cannot complain of subsequent injustice by the board. Moreover, such a principle is far from new to the law. It requires no citation of authority for the proposition that a condemnor cannot take land unconstitutionally. Nevertheless, we have consistently held that our statutory condemnation proceedings afford to the landowner his sole remedy against such taking. Faranda Appeal, 420 Pa. 295, 216 A. 2d 769 (1966); Balazick v. Dunkard Bobtown Munic. Auth., 414 Pa. 182, 199 A. 2d 430 (1964); Schwab v. Pottstown Borough, 407 Pa. 531, 180 A. 2d 921 (1962). So also, §14 of the second class county assessment law provides the taxpayer his only remedy here.

 Act of August 14, 1963, P. L. 911, §2, 72 P.S. §5452.13 (Supp. 1966) ; Act of June 21, 1939, P. L. 626, §14, 72 P.S. §5452.14 (1950).